BANK OF AMERICA N.A., as Trustee under the Indenture Agreement, Defendant Below, Appellant,
v.
CONCORD REAL ESTATE CDO 2006-1, LTD and CONCORD REAL ESTATE CDO 2006-1, LLC, Plaintiffs Below, Appellees.
No. 350, 2010.
Supreme Court of Delaware.
Submitted: March 2, 2011.
Decided: March 3, 2011.
BEFORE STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY, Justices, constituting the court en banc.

ORDER
MYRON T. STEELE, Chief Justice.
This 3rd day of March 2011, upon consideration of the briefs of the parties, and their contentions in oral argument, it appears to the Court that the judgment of the Court of Chancery should be affirmed on the basis of and for the reasons set forth in its decision dated May 14, 2010.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery is AFFIRMED.